 In the Matter ofOSCAREwINC,Irrc.,andMILK,ICECREAM DRIVERS&DAIRY EMPLOYEES OF THE INTERNATIONAL BROTHERHOOD'OF TEAM-STERS,CLIAUFFEURS,WARETIOUSEMEN, AND, HELPERSOF AMERICA,A. F. L., LOCAL# 783Case No. 9-R-1708.Decided, October 18,1945Woodward, Dawson, Hobson and Fulton,byMr. ThonIa.s S. Daw-son,of Louisville, Ky., for the Company.,Messrs. James M. JacksonandJames P. HopewellandMrs. Frances ,Kaufman,of Louisville, Ky., for the Union.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOrTHE,CASEUpon a petition duly filed by Milk, Ice Cream Drivers & Dairy EnT-ployees of the International Brotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America, A. F. L., Local #783, hereincalled- theUnion, alleging that a question affecting commerce had,arisen concerning the representation of employees of Oscar Ewiizg,Inc., Louisville, Kentucky, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Louis S. Penfield, Trial Examiner., The hearing washeld at Louisville, Kentucky, on February 28, 1945.On September 6,1945, pursuant to an order of the Board, a further hearing upon duenotice, was held at Louisville, Kentucky, before James A. Shaw, TrialExaminer.The Company and the Union appeared and participatedin both hearings.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearings are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :G4 N LR B., No. 56.,310 OSCAR EWING, INC.FINDINGS OF FACT1.TI IE BUSINESS OF THE COMPANY311Oscar Ewing, Inc., a Kentucky corporation with its principal placeof business in Louisville, Kentucky, is engaged in the processing anddistributing at wholesale and retail of milk, cream, eggs, and related -dairy products.,During the period between December 1944 and June1945, the Company purchased raw materials valued at $392,224, ofwhich approximately 24 percent came from outside the Common-wealth of Kentucky.During the same period, the Company's sales,consisting chiefly of milk, buttermilk, powdered milk, ice cream mix,ice cream, sour cream, cottage cheese, and butter exceeded $600,000, invalue.Of these products, about T percent in value was either shippeddirectly to points outside the Commonwealth or was trans-shipped byits customers within the Commonwealth to other States. ' During theperiod between February and July 1945, the Company sold over$30,000 worth of butter, or 5 percent of the Company's total sales dur-ing such period to agents of the War Food Administration located inthe Commonwealth of Kentucky.''We find, contrary to the contention of the Company; that it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act.II.TILE ORGANIZATION INVOLVEDMilk, Ice Cream Drivers & Dairy Employees of theInternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen, and Helpers,of America, A. F.,L., Local #783, affiliated with the American Fed-eration of Labor, is a labor organization admitting to membershipemployees of the Company.IIl.TIIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of some of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into-evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a,gdestion affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and section 2 (6) and (7) of the Act.1The Field Examiner reported that,the Union submitted 38 application cards , that therewere approximately 74 employees in the appropriate unit , and that 15 of,the cards weredated in July 1944 and 23 in January 1945 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITWe find, in substantial accordance with the stipulation of the parties,that all production employees and truck drivers of the Company atits Louisville, Kentucky, plant, including route foremen 2 and deliverysalesmen, but excluding the field man,3 the purchasing agent,' thenight contact clerk, executives, office and clerical employees, superin-tendents, and all other supervisory employees 5 with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining' within themeaning of Section 9 (b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESThe parties agreed that all regular part-time employees be allowedto participate in the election and that all temporary or seasonal em-ployees be declared ineligible to vote. Since the agreement embodiesthe Board's usual practice in such cases, we shall honor it.We shall direct that the question concerning representation whichhas arisen be resolved by'an election by secret ballot ,among the em-ployees in the appropriate unit who were employed during the pay-,roll period immediately preceding the date of the Direction of Electionherein, subject to the, limitations and additions set forth in the Direc-DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Oscar Ewing, Inc.,Louisville, Kentucky, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Ninth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, and our determinations inSection V, above, among the, employees in the unit found appropriate'The parties agree that the route foremen are in reality relief drivers who possess nosupervisory authority.Accordingly, we shall include them8 Gary Bottom.' Ira Gilbert Potts.5 Including Fred Tabor in the Ungraded Department. OSCARINC._313,in Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during the said pay-roll period because they wereill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to-the date of the election, to determine whether or not theydesire to be represented by Milk, Ice Cream Drivers & Dairy, Em-ployees of the International Brotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America, A. F. L., Local #783, forthe purposes of collective bargaining.